DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner is unclear what is meant by the language “wherein tracking information related to processing is associated with the carrier, the substrate and combinations thereof.”  If the instant claim already has information associated with the carrier and substrate, doesn’t it likewise inherently have combinations thereof?  As the data is a combination of data with respect to the substrate and carrier if it is data pertaining to both as currently claimed.  The examiner is unsure if applicant intending to 
As to claim 1, the examiner is unclear on the antecedent basis for the limitation “recording at least one of initial tracking information or tracking information related to processing associated with the carrier, the substrate, or combinations thereof”.  Firstly claim 1 includes two “initial tracking information” linked to the substrate and carrier.  Therefore it is unclear if “of initial tracking information” is a recording of the initial tracking information for each of the initial tracking information or for only one.  As the “at least one of” is assumed to be related to the initial tracking information or the tracking information.  Applicant then compounds the issue by failing to use “the” relative to either tracking information. Therefore it is unclear if these tracking information data points are trying to call back to the earlier claimed information or some new tracking information.  For examination purposes the examiner is interpreting the claim to require both initial tracking information data points from both the carrier and the substrate or the tracking information data point.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 8-11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baer et al. (U.S. PGPub No. 2002/0090122 A1 and Bear1 hereinafter for citations).
As to claim 1, Baer1 discloses and shows in figure 2, a method for laser microdissection instrument comprising the steps of ([0002], ll. 1-4) 
 	loading a carrier (292) having a transfer film attached (explicitly disclosed) in the laser microdissection instrument, wherein initial tracking information is associated with  the carrier (where the examiner is interpreting that there are a multitude of tracking information articles that can be “associated” with the carrier, for example time stamp, location (in x, y or z coordinate or a combination thereof)) ([0044], ll. 1-10); 
 	introducing a substrate (290) with a sample of biological material mounted on the substrate into the laser microdissection (LCM) instrument, wherein initial tracking information is associated with the substrate (where the examiner is interpreting that there are a multitude of tracking information articles that can be “associated” with the carrier, for example time stamp, location (in x, y or z coordinate or a combination thereof)) ([0041]; [0044], ll. 1-5); 
moving the carrier into juxtaposition with a target location on the substrate to provide for capturing biological material at the target location, wherein tracking information related to processing is associate with the carrier, the substrate and combinations thereof (where the examiner is interpreting that there are a multitude of tracking information articles that can be “associated” with the carrier or substrate, for 
recording at least one initial tracking information or tracking information related to processing associated with the carrier, the substrate, or combinations thereof (e.g. x, y coordinates of tissue of interest, again the examiner notes that “associated” is an extremely broad word without any description as to how something is associated) ([0072], ll. 1-6). 
 	As to claim 4, Baer discloses a method, wherein the at least one tracking information includes information related to the sample of biological material (e.g. quantity or acceptable fraction, in addition to the image data archived that clearly has information related to the biological material in being an image of the cells; lastly one could simply interpret the file name for the images as tracking information) on the substrate ([0077], ll. 1-9). 
 	As to claim 8, Baer discloses a method, wherein tracking information related to the sample of biological material on the substrate is recorded from initial tracking information associated with the substrate (i.e. tissue section of interest) ([0072], ll. 1-6).  
 	As to claim 9, Baer discloses a method, wherein tracking information related to the sample of biological material on the substrate is recorded from tracking information related to processing associated with the substrate (i.e. tissue section of interest is clearly related to processing) ([0072], ll. 1-6).  
 As to claim 10, Bear discloses a method, after moving the carrier into juxtaposition with the substrate, the method further comprises: 
moving the carrier to a quality control station ([0077], ll. 1-4); 

updating tracking information associated with the carrier to include information associated with performing a quality control operation on the carrier (i.e. the archived image is updated tracking formation associated with the carrier) ([0077], ll. 3-5).  
 	As to claim 11, Baer discloses a method, wherein updating tracking information associated with the carrier includes information related to a location of the carrier in the quality station (again this is implied for an automated system to function, the location information needs to be updated for pickup to the output station), an identification of biological material on the transfer film requiring further ablation (i.e. area to be used with NSR pad 410), and an image of the carrier (i.e. image file) ([0077]).  
 	As to claim 13, Baer discloses a method, after moving the carrier into juxtaposition with the substrate, the method further comprises: 
 	moving the carrier to an unload station (216) ([0077], ll. 12-14); 
 	positioning the carrier in a location defined by a set of coordinates in the unload station ([0077], ll. 12-14; where the examiner is interpreting that this is implied in an automated robotic system, as the device that moves the cap needs a start pickup location and end output station location in order to function which as known is based coordinates); and
  	updating the tracking information associated with the carrier to include information related to the set of coordinates for locating the carrier ([0073]; [0076]; implicitly in order to position the cap over the selected section, coordinates are required in an automated system to be record prior and during movement, to know where the cap is to be moved from and to).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baer et al. (U.S. PGPub No. 2002/0090122 A1 and Bear1 hereinafter for citations) 
 	 As to claims 2, 12 and 13, Baer1 does not explicitly disclose a method, further comprising outputting the at least one tracking information upon end user request or further comprising outputting updated tracking information related to the carrier in the quality control station upon end user request or further comprising outputting updated tracking information related to the carrier in the unload station upon end user request.
However, Baer1 does disclose in ([0077], ll. 1-9) the use of archiving the tracking information in the form of an image.  The examiner takes Office Notice that the function of archiving information is that so it can at a later point in time be output as data from an end user request, likewise outputting any data on quality control or unload station location is also known.  Therefore one can know a result of a measurement as is well-known in the art.  As is likewise knowing that the process is completed and a device can be discarded.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baer1 with a method, further .
Claims 3, 5, 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baer et al. (Baer1) in view of Baer et al. (U.S. Patent No. 5,859,699 and Bear2 hereinafter for citations
 	As to claim 3, Baer1 does not explicitly disclose a method, wherein the at least one tracking information includes information related to location of the carrier. 
	However, Bear2 does disclose and show in figure 6 and in (col. 5, l. 54-67) the use of serializing caps to easy identification and tracking of cell samples.  Obviously as serial numbers go up or down they provide location data.  For example the caps 74 in figure 11, could obviously have ascending or descending serial numbers thus providing information both before and after LCM.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baer1 with the use of wherein the at least one tracking information includes information related to location of the carrier in order to provide the advantage of easy identification while providing more data regarding the caps used in the system during testing.

	Baer1 does not explicitly disclose wherein the step of recording the at least one tracking information includes recording tracking information associated with linking the carrier, the sample of biological material, and the substrate. 
	However as noted above Baer2 does disclose and show in figure 6 and in (col. 5, l. 54-67) the use of serializing caps to easy identification and tracking of cell samples.  Obviously as serial numbers go up or down they provide historical location data.  For example the caps 74 in figure 11, could obviously have ascending or descending serial numbers thus providing historical information both before and after LCM.  Further obviously the archiving image as done in Baer1 would have a time stamp as is common with all files written in common operating systems.  Thus the information in having a time stamp would link the at least second substrate to the first substrate and biological material via a time based tracking information (i.e. time stamp).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baer1 wherein the step of recording the at least one tracking information includes recording tracking information associated with linking the carrier, the sample of biological material, and the substrate in order to provide the advantage expected results in performing basic tracking of equipment used in a measurement system one can obviously pull the desired information more rapidly and with more details directly linked to the measurement so that one may obviously review errors or unique results more easily.

 	As to claim 7, Baer discloses a method, wherein the location of the carrier is recorded from tracking information related to processing associated with the carrier ([0076; implicitly in order to position the cap over the selected section, coordinates are required in an automated system to be record prior and during movement, to know where the cap is to be moved from and to).   
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
As to applicant’s argument that Baer1 fails to disclose an automated tracking system, the examiner respectfully disagrees.  The titles of two detailed sections of Baer1 are labeled “Automated Fluorescent Microscopy” and “Automated Navigation” ([0058]; [0090]).  The examiner is unclear how applicant has interpreted the reference as lacking automated tracking when it is almost explicitly stated and at the very least implied.  Regarding the tracking information, the examiner has provided citations above which applicant has not addressed.  The term “tracking information” and “associated” are incredibly broad and encompass multiple interpretations.  Some of which are cited by the examiner above, for these reasons the rejection has been maintained with the same reference of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886